     Case 1:18-cv-00127-AWI-EPG Document 127 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY PEREZ, et al.,                               No. 1:18-cv-00127-AWI-EPG
12                           Plaintiffs,
13               v.                                           ORDER GRANTING STIPULATED
                                                              REQUEST FOR EXTENSION OF TIME
14       CITY OF FRESNO, et al.,
                                                              (ECF No. 126)
15                           Defendants.
16

17             On April 22, 2021, the parties filed a stipulation to extend the deadline for Plaintiffs to

18   conduct a Federal Rule of Civil Procedure 30(b)(6) deposition of K.W.P.H Enterprises, Inc.,

19   which was sued as American Ambulance (“American Ambulance”). (ECF No. 126). The

20   stipulation states that American Ambulance’s lead counsel recently had an unanticipated

21   hospitalization and surgery and has been recommended to recuperate for six weeks.1 The parties

22   request that the Rule 30(b)(6) deposition take place “on a mutually convenient date as determined

23   by counsel for the Parties.” Good cause appearing, the Court will grant the requested relief.

24   ///

25   ///

26   ///

27   ///

28   1
         The Court wishes American Ambulance’s counsel a speedy recovery.
                                                              1
     Case 1:18-cv-00127-AWI-EPG Document 127 Filed 04/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the deposition of American Ambulance

 2   under Federal Rule of Civil Procedure 30(b)(6) may be taken after the current non-expert

 3   discovery cutoff date of May 21, 2021.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 22, 2021                             /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
